

                                                                                                                                Exhibit
10.1
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement, dated this 14th day of May, 2009, by and
between Presstek, Inc., a Delaware corporation with executive offices located at
10 Glenville Street, Greenwich, Connecticut (the “Employer”) and Jeffrey
Jacobson (the “Employee”).


WITNESSETH:


WHEREAS, the Employer and Employee are parties to an Employment Agreement, dated
May 10, 2007 (the “Agreement”); and


WHEREAS, in order to manage the Employer’s costs during the current economic
environment, Management of Employer had determined to defer the 2009 salary
increases of all employees by six months, except where such deferral is not
permitted by applicable law; and


WHEREAS, the Employee has voluntarily offered to waive his contractually
guaranteed salary increase for six months, from May 10, 2009 until November 10,
2009;  and


WHEREAS, the Employee and Employer desire to modify the Agreement to reflect
this waiver of salary increase, while ensuring that for the purpose of
calculating the payments and benefits to which Employee is entitled in the event
of his termination of employment, the Employee shall be treated as if he did not
waive his salary increase.


NOW, THEREFORE, the parties agree as follows:


1.  
Employer and Employee agree that Employee’s annual base salary increase from
$633,000 to $667,000 shall go into effect on November 10, 2009, rather than on
May 10, 2009 as provided in Section 3 of the Agreement.  Employee’s base salary
increase from $667,000 to $700,000 will go into effect as provided in the
Agreement, on May 10, 2010.  Employee’s target bonus of 75% applicable to the
third year of the Agreement shall remain unchanged.



2.  
In the event of the termination of employment of Employee, the Employer agrees
that the payments and benefits to which Employee is entitled under the Agreement
shall be calculated for all purposes as if Employee had not waived for six
months his contractually guaranteed salary increase.















3.  
Except as set forth herein, the terms of the Agreement shall remain in full
force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


Presstek, Inc.


/s/ Jeffrey Jacobson                                 /s/ James R. Van
Horn                             
_____________________________                                               By:
________________________
Jeffrey
Jacobson                                                                                     
                                      Title: VP, General Counsel & Secretary
